Order entered December 17, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00704-CR

                       LIONEL EUGENE MCALISTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-82326-2018

                                          ORDER
       The reporter’s record was filed December 4, 2019; volume 4 (the exhibit volume) did not

contain the exhibits. A corrected volume 4 containing the exhibits was filed December 12, 2019.

We STRIKE volume 4 of the December 4, 2019 reporter’s record.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE